IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-74,354-03 & -04


EX PARTE COREY MCNEAL, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 96-02-15908CR & 96-02-15909CR 

IN THE 82ND DISTRICT COURT
FROM ROBERTSON COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of
delivery of a controlled substance and sentenced to one year imprisonment on each count. He did not
appeal his convictions.
	Applicant contends that his trial counsel rendered ineffective assistance. The trial court
found, among other things, that Applicant was engaged in an abuse of the writ process. We decline
to adopt this finding. There has not been a final disposition of the merits of Applicant's claims; his
previous applications were dismissed. A final disposition of an initial writ "must entail a disposition
relating to the merits of all the claims raised." Ex parte Torres, 943 S.W.2d 469, 474 (Tex. Crim.
App. 1997). With these words, we deny relief.
Filed: April 20, 2011
Do not publish